

116 S3413 IS: Aerial Incursion Repercussion Safety Act of 2020
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3413IN THE SENATE OF THE UNITED STATESMarch 5, 2020Ms. Cortez Masto (for herself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Director of the Bureau of Land Management to study the effects of drone incursions on wildfire suppression, and for other purposes.1.Short titleThis Act may be cited as the Aerial Incursion Repercussion Safety Act of 2020 or the AIR Safety Act of 2020.2.Study on effects of drone incursions on wildfire suppression(a)DefinitionsIn this section:(1)DroneThe term drone means an unmanned aircraft system owned by a private individual or entity.(2)Drone incursionThe term drone incursion means the operation of a drone within any airspace for which the Administrator of the Federal Aviation Administration has issued a temporary flight restriction because of a wildfire.(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(4)Wildfire suppressionThe term wildfire suppression has the meaning given the term in section 46320(d) of title 49, United States Code.(b)Study requiredThe Secretary, in consultation with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall conduct a study on the effects of drone incursions on wildfire suppression with respect to land managed by the Department of the Interior or the Department of Agriculture.(c)Study contentsIn conducting the study required under subsection (b), the Secretary shall—(1)determine, for each of the 5 most recent calendar years—(A)the number of occurrences in which a drone incursion interfered with wildfire suppression; and (B)the effect of each occurrence described in subparagraph (A) on—(i)the length of time required to achieve complete suppression;(ii)the effectiveness of aerial firefighting responses; and(iii)the amounts expended by the Federal Government; and(2)evaluate the feasibility and effectiveness of various actions to prevent drone incursions, including—(A)the use of reasonable force to disable, damage, or destroy a drone;(B)the seizure of a drone, including seizure with a net device; and(C)the dissemination of educational materials relating to the effects of drone incursions on wildfire suppression.(d)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing—(1)the findings of the study required under subsection (b); and (2)any recommendations of the Secretary relating to those findings.